Citation Nr: 0844721	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-07 130A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.










ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1982 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

Pursuant to the veteran's request, a hearing before a member 
of the Board was scheduled in November 2008.  The veteran 
failed to appear for the hearing and the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704.  


FINDINGS OF FACT

1. In a rating decision in January 2004, the RO denied the 
veteran's application to reopen the claim of service 
connection for tinnitus; after the veteran was notified of 
the adverse determination and of his appellate rights he did 
not appeal the rating decision.  

2. The additional evidence, pertaining to the application to 
reopen the claim of service connection for tinnitus since the 
rating decision in January 2004, is cumulative. 


CONCLUSIONS OF LAW

1. The rating decision in January 2004 by the RO, denying 
service connection for tinnitus, became final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.104(a) (2008).



2. The additional evidence received since the rating decision 
in July 1994 is not new and material, and the claim for 
service connection for tinnitus is not reopened. 38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
( 2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005 and in April 2006.  The veteran 
was notified that new and material was needed to reopen the 
claim of service connection, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied, namely, tinnitus was not shown 
during service.  The notice included the type of evidence 
needed to substantiate the underlying claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.

The veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit records not in the custody 
of a Federal agency, such as private medical records or 
authorize VA to obtain the non-Federal records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable. s 
.rating a disability and

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. 

The timing error was cured by content- complying VCAA notice 
after which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in July 2008.   
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claims.  On the applications to reopen, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii).

As new and material evidence has not been presented and as 
there is no additional evidence to obtain, the Board 
concludes that that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in January 2004, the RO denied the 
veteran's application to reopen the claim of service 
connection for tinnitus.  After the veteran was notified of 
the adverse determination and of his appellate rights, he did 
not appeal the adverse determination and the rating decision 
by the RO became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

The evidence of record and considered by the RO at the time 
of the rating decision in January 2004 is summarized as 
follows.  

The service personnel records disclose that the veteran was 
an infantryman and he qualified to fire a rifle and a 90 mm. 
gun. 

The service treatment records contain no complaint, finding, 
history, or treatment of tinnitus.  On separation 
examination, the veteran denied ear trouble.  Examination of 
the ears was normal, and tinnitus was not listed as a defect 
or diagnosis. 

After service on VA physical examination conducted in July 
1987, the veteran complained of tinnitus.  The veteran stated 
that tinnitus started during service when he was on a range 
where an explosive device went off near his ear.   He also 
stated that he as a gunner of a 90 mm. gun and that was 
exposed daily to the noise from firing the gun.  

The veteran gave a similar history in statements in March 
1988, in November 2001, in November 2002, in December 2002, 
in April 2003, and on VA examination in January 2002 for an 
unrelated health problem. 

Current Application

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented. 38 U.S.C.A. §§ 7105(c) and 5108.

The veteran submitted the current application to reopen the 
claim of service connection for tinnitus in March 2005.

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of new and material 
evidence applies.  New evidence means evidence not previously 
submitted to agency decision makers; material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The evidence presented since the rating decision of January 
2004 by RO consists of the following exhibits. 

Exhibit (1) consists of a copy of the report of VA 
examination in January 2002.  The evidence is not new and 
material because it is redundant, that is, it is repetitive 
of evidence previously considered.  And redundant evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.  

Exhibit (2) consists of records of the Social Security 
Administration, covering the period from August 1989 to June 
2001, which do not document tinnitus.  This evidence is not 
new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, whether tinnitus had onset during service and therefore 
does not raise a reasonable possibility of substantiating the 
claim. 

Exhibit (3) consists of the veteran's statement in March 
2005, which is cumulative of statements the veteran made on 
VA examinations in July 1987 and in January 2002 and in 
statements in March 1988, in November 2001, in November 2002, 
in December 2002, and in April 2003.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156. 

For the reasons articulated, the additional evidence is not 
new and material and the claim of service connection is not 
reopened.

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).






ORDER

As new and material evidence has not been presented, the 
claim of service connection for tinnitus is not reopened, and 
the appeal is denied. 



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


